UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                2/20/2020
                                                                       :
EUGENE DUNCAN, individually and on behalf of all                       :
other persons similarly situated,                                      :
                                                                       :
                                    Plaintiff,                         :      19-cv-7925 (LJL)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
MARCEL AT GRAMERCY LLC,                                                :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       On January 10, 2020, the parties submitted a joint letter on the status of their settlement
discussions in which they indicated that they were close to a resolution and requested an
additional two weeks to finalize a settlement agreement. Dkt. No. 13. The Court granted this
request on January 13, 2020. Dkt. No. 14.

        It is hereby ORDERED that the parties submit a joint letter updating the Court on the
status of their settlement discussions by February 27, 2020.

       IT IS FURTHER ORDERED that a status conference is scheduled for April 3, 2020 at
10:30 a.m. in Courtroom 15C of the U.S. District Court for the Southern District of New York,
500 Pearl Street, New York, New York.

        The parties shall, by March 27, 2020 at 5:00 p.m., jointly submit to the Court a proposed
Case Management Plan and Scheduling Order. A template is available at
https://www.nysd.uscourts.gov/hon-lewis-j-liman. This document should be filed electronically
on ECF, consistent with the Court’s Individual Practices in Civil Cases, which are available on
the same webpage. Parties should consult the Individual Practices for guidance on the matters to
be discussed at the Initial Pretrial Conference and for the Court’s rules with respect to
communications with Chambers and other procedural matters.

        SO ORDERED.


Dated: February 20, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
